UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 21, 2011 CreditRiskMonitor.com, Inc. (Exact name of registrant as specified in its charter) Nevada 1-8601 36-2972588 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 704 Executive Boulevard Valley Cottage, NY 10989 (Address of principal executive offices, including zip code) (845) 230-3000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 26, 2011, CreditRiskMonitor.com, Inc. issued a press release relating to, among other things, its financial results for quarter ended March 31, 2011. This press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in this Item 2.02 and Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 8.01. Other Events. On April 26, 2011, CreditRiskMonitor.com, Inc. (the “Company”) issued a press release announcing that the Company’s Board of Directors had authorized the Company to repurchase up to $1 million of its outstanding common stock through the end of fiscal 2012. A copy of this press release is filed as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated April 26, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CREDITRISKMONITOR.COM, INC. Date: April 26, 2011 By: /s/ Lawrence Fensterstock Lawrence Fensterstock Chief Financial Officer (Principal Financial and Accounting Officer)
